
	

116 HR 1809 RH: To amend the Pittman-Robertson Wildlife Restoration Act and the Dingell-Johnson Sport Fish Restoration Act, to provide parity for United States territories and the District of Columbia, to make technical corrections to such Acts and related laws, and for other purposes.
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 106
		116th CONGRESS1st Session
		H. R. 1809
		[Report No. 116–144]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2019
			Mr. Sablan (for himself, Ms. Norton, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			July 10, 2019
			Additional sponsors: Ms. Plaskett, Miss González-Colón of Puerto Rico, and Mr. Van Drew
		
		
			July 10, 2019
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Pittman-Robertson Wildlife Restoration Act and the Dingell-Johnson Sport Fish
			 Restoration Act, to provide parity for United States territories and the
			 District of Columbia, to make technical corrections to such Acts and
			 related laws, and for other purposes.
	
	
		1.Apportionment under Pittman-Robertson Wildlife Restoration Act
 (a)Equivalent minimum apportionment among States and territories of tax revenues accruing to fundThe first subsection (c) of section 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c), relating to apportionment of certain revenues accruing to the fund, is amended by striking among the States and all that follows through the end of the first sentence and inserting: among the States and each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands in proportion to the ratio that the population of each State and each such territory bears to the population of all the States and such territories, except that each State shall be apportioned not more than 3 percent of such revenues, and each State and each such territory shall be apportioned not less than 1 percent of such revenues..
			(b)Apportionment of wildlife conservation and restoration account among territories and the District
 of ColumbiaThe second subsection (c) of section 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c), as added by section 902(e) of H.R. 5548, as introduced in the 106th Congress and enacted into law by section 1(a)(2) of Public Law 106–55, and relating to apportionment of the Wildlife Conservation and Restoration Account, is amended by striking paragraph (1) and inserting the following:
				
 (1)The Secretary of the Interior shall apportion from the Wildlife Conservation and Restoration Account to each of the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands a sum equal to not more than one-half of 1 percent of such Account..
 (c)Repeal of percentage restrictions on Apportionments to territoriesSection 8A of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g–1) is amended by striking as he shall determine, not exceeding and all that follows through , in any one year, and inserting as the Secretary shall determine for each year,.
			2.Technical corrections to Pittman-Robertson Wildlife Restoration Act
 (a)The first section and section 12 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669, 669i) are each amended by striking Secretary of Agriculture each place it appears and inserting Secretary of the Interior.
 (b)Paragraph (2) of section 3(a) of such Act (16 U.S.C. 669b(a)) is amended— (1)by moving such paragraph 2 ems to the left; and
 (2)by striking 16 U.S.C. 669(b)(1)) and inserting subsection (b)(1). (c) (1)Section 4 of such Act (16 U.S.C. 669c) is amended by redesignating the second subsection (c) (as added by section 902(e) of H.R. 5548, as introduced in the 106th Congress and enacted into law by section 1(a)(2) of Public Law 106–55; relating to apportionment of the Wildlife Conservation and Restoration Account) and subsection (d) as subsections (d) and (e), respectively.
 (2)Section 2(6) of such Act (16 U.S.C. 669a(6)) is amended by striking section 304(d) and inserting section 4(e). (3)Section 3(c)(2) of such Act (16 U.S.C. 669b(c)(2)) is amended by striking sections 4(d) and (e) of this Act, and inserting section 4(e),.
 (d)Subsection (d) of section 4 of such Act (16 U.S.C. 669c), as redesignated by subsection (c)(1) of this section, is further amended in paragraph (2)(A)—
 (1)in clause (i)— (A)by striking one-third of which is based and inserting One-third of such amount shall be apportioned based; and
 (B)by striking ; and and inserting a period; and (2)in clause (ii), by striking two-thirds of which is based and inserting Two-thirds of such amount shall be apportioned based.
 (e)Section 6 of such Act (16 U.S.C. 669e) is amended— (1)in subsection (a)—
 (A)by inserting (1) before the first sentence; (B)by redesignating paragraphs (1) and (2), as in effect before the enactment of this paragraph, as subparagraphs (A) and (B) of paragraph (1) (as designated by the amendment made by subparagraph (A) of this paragraph), and moving such subparagraphs 2 ems to the right; and
 (C)by inserting (2) before The Secretary of the Interior shall approve; and (2)in subsection (b), by striking option (1) of subsection (a) of this section, and inserting subsection (a)(1)(A),.
 3.Apportionment under Dingell-Johnson Sport Fish Restoration ActSection 12 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777K) is amended by striking as he shall determine, not exceeding for Puerto Rico and all that follows through in any one year, but the Secretary and inserting as the Secretary shall determine, except the Secretary.
		4.Technical corrections relating to Dingell-Johnson Sport Fish Restoration Act
 (a)Corrections to Dingell-Johnson Sport Fish Restoration ActSection 4(a)(1) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c(a)(1)) is amended by striking Protection, and inserting Protection.
			(b)Corrections to related laws
 (1)Section 111(f)(3) of Public Law 101–593 (16 U.S.C. 777e–1(f)(3)) is amended by striking section and inserting subsection. (2)Section 7404(d)(1) of Public Law 105–178 (16 U.S.C. 777g–1(d)(1)) is amended by striking section 4(a)(4) and inserting section 4(a)(3)(A).
				
	
		July 10, 2019
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
